Title: From George Washington to John Hancock, 18 April 1776
From: Washington, George
To: Hancock, John



Sir,
New York April 18th 1776.

Permit me through you, to convey to the honorable Congress the Sentiments of gratitude I feel for the high honor they have done me, in the public mark of approbation contain’d in your favour of the 2d Instt, which came to hand last Night. I beg you to assure them, that, it will ever be my highest ambition to approve myself a faithful Servant of the Public; and that, to be in any degree instrumental in procuring to my American Brethren a restitution of their just rights and Previledges, will constitute my chief happiness.
Agreeable to your request, I have communicated in General Orders to the Officers and Soldiers under my Command, the thanks of Congress for their good behaviour in the Service; and am happy in having such an oppertunity of doing justice to their merit—They were indeed, at first “a band of undisciplined Husbandmen” but it is (under God) to their bravery, & attention to their duty, that I am indebted for that success

which has procured me the only reward I wish to receive—the affection, & esteem of my Countrymen.
The Medal, intended to be presented to me by your honorable Body, I shall carefully preserve as a memorial of their regard—I beg leave to return you Sir my warmest thanks for the polite manner in which you have been pleased to express their Sentiments of my Conduct, and am with sincere esteem and respect—Sir Yours and their most Obedt & most Hble Servt

Go: Washington

